    Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 1 of 26 PageID #:23976




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    CITY OF CHICAGO, a municipal corporation,

                       Plaintiff,

          v.                                                        Case No. 14-cv-04361

    PURDUE PHARMA L.P., et al.,                                     Honorable Jorge L. Alonso

                       Defendants.                                  Magistrate Judge Young B. Kim




                                        JOINT STATUS REPORT

         Pursuant to this Court’s Orders dated February 27, 2020 (Dkt. No. 726), March 18, 2020

(Dkt. No. 743), and April 4, 2020 (Dkt. No. 745), Plaintiff City of Chicago (“the City”) and

Defendants 1 (the “Parties”) hereby file this Joint Status Report regarding written discovery. The

Parties have met and conferred on numerous occasions over the last several weeks, reaching

agreement on many issues and narrowing disputes with respect to others. However, the Parties

were unable to reach agreement on all topics addressed herein. This report identifies the areas of

agreement and sets forth the Parties’ respective positions on topics where they did not agree for

the Court’s consideration. This report also provides an update to the Court on topics that remain

under discussion.

         Although not required by the above-referenced Court Orders, the Parties have also met


1
 For purposes of this Joint Status Report, the “Defendants” include Teva Pharmaceuticals USA, Inc. (“Teva”);
Cephalon Inc. (“Cephalon”); Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica Inc. n/k/a Janssen
Pharmaceuticals, Inc. (“Janssen”); Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (“Endo”); Allergan
plc f/k/a Actavis plc and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. (“Allergan”);
Watson Laboratories, Inc., n/k/a Actavis Laboratories UT, Inc., Actavis LLC, and Actavis Pharma, Inc., f/k/a
Watson Pharma, Inc. (“Actavis”); and Mallinckrodt LLC and SpecGx LLC (“Mallinckrodt”). To the extent a
Defendant named in the Complaint is not listed in this paragraph, the City expects that Defendant will abide by the
agreements set forth in this status report and the terms of the Court’s order resulting from this report.
                                                         1
     Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 2 of 26 PageID #:23977




and conferred on their positions regarding deposition limits and respectfully ask the Court to rule

on their proposals on this issue, as discussed below.

I.       WRITTEN DISCOVERY

         A.       Interrogatories

         On December 19, 2016, the Court issued an Order setting a written discovery schedule

and certain limitations for written discovery. (See Dkt. No. 520 (the “December 2016 Order”).)

That Order allowed the City to serve up to 20 interrogatories each on the Allergan, Endo,

Janssen, and Teva Defendants and allowed each Defendant Corporate Group (also referred to by

the Court as “Defendant family”) to serve no more than 20 interrogatories on the City. See Dkt.

No. 520. The December 2016 Order does not address discovery related to Mallinckrodt as

Mallinckrodt LLC was not a defendant in this action at that time.

         Over the last several weeks, the Parties met and conferred on the numerical limits and

scope for additional interrogatories to be served in the action. The Parties have reached an

agreement with respect to the interrogatories concerning Mallinckrodt, specifically: Mallinckrodt

may serve 20 interrogatories on the City, and the City may serve 20 interrogatories on

Mallinckrodt pursuant to the December 2016 Order, in addition to whatever limits are imposed

by the Court. 2
         The Parties, however, disagree on the number of interrogatories that the City and

Defendants may serve beyond those permitted by the December 2016 Order.

                  1.       The City’s Position

         The Parties (except Mallinckrodt) already have served and responded to interrogatories in

this action prior to transfer to the Northern District of Ohio. Now that the case has been




2
 The Parties reserve the right to object to individual discovery requests or depositions on any ground, including but
not limited to on the grounds that the discovery would be unreasonably cumulative, unduly burdensome, or
duplicative of discovery already taken in the MDL or produced in the MDL by Defendants pursuant to Discovery
Ruling No. 22 (“MDL DR 22”) (Sept. 6, 2019). See Ex. A.
                                                          2
    Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 3 of 26 PageID #:23978




remanded, and the City has narrowed its claims, the City proposes the following limits on

interrogatories for discovery remaining in the case:

              •   The City may serve up to 15 global interrogatories that each defendant family will

                  answer, and up to 5 Defendant-specific interrogatories that each respective

                  defendant family will answer; and

              •   Defendants may serve a total of 25 interrogatories on the City. 3

         This proposal recognizes the amount of discovery that has already occurred, both before

and after transfer of this case to the MDL. It is possible the parties may not use all the allotted

interrogatories, but this proposal provides an appropriate balance that avoids the potential need to

return to the Court without unduly burdening any party.

         The City’s Fifth Amended Complaint (“5AC”) narrowed the City’s claims substantially,

eliminating claims based upon the payment of false claims for reimbursement of opioid

medication and insurance fraud. As noted in the City’s Motion for Protective Order, in light of

the MDL court’s designation of the City’s case as a “bellwether” for an early trial setting, the

City decided to forego these claims and any associated relief—including any claim or remedy

seeking recovery of amounts expended for prescriptions wrongly paid—in order to avoid the

burden and intrusion associated with responding to discovery concerning those sensitive issues.

The City’s proposal thus strikes a balance between affording the Parties the ability to conduct

additional discovery on the City’s suspicious order monitoring theory while recognizing that

interrogatories already have been served on other theories, and will be supplemented as noted

below.

         Defendants, on the other hand, propose that the City be required to answer more than

twice as many interrogatories as any Defendant. This inequitable proposal ignores that the City



3
 Defendants’ section purports to recite the history of negotiations on these topics. The City contends that the
parties’ prior negotiations are not relevant to the Court’s consideration of this issue, and therefore we will not burden
the Court with our corrections to their characterizations of those negotiations.
                                                           3
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 4 of 26 PageID #:23979




already has responded to 80 interrogatories in this action that 4 of the 5 Defendant families

served prior to remand. And while it is true that Defendants have responded to interrogatories in

the MDL and in other actions, many of those responses are likely duplicative of each other

and/or contain information relevant solely to other jurisdictions or theories. The City here

proceeds under its own municipal ordinances, and no other litigating jurisdiction may assert

similar claims. Further, Defendants are not entitled to discovery from the City on the City’s

consumer protection claims and discovery on the City’s cost recovery ordinance is limited as

compared to the expansive discovery permitted in other jurisdictions.
       Moreover, requiring Defendants to coordinate their interrogatories is not unreasonable in

these circumstances. Each Defendant already has served (or, in the case of Mallinckrodt, will

serve) 20 Defendant-specific interrogatories. Coordination will permit each Defendant to have

the benefit of interrogatory responses obtained by any other Defendant in this case and will

promote the efficient conduct of discovery. This is particularly true given that it is exclusively

Defendants’ conduct which is at issue with respect to the claims for civil penalties and injunctive

relief. See City of Chicago v. Purdue Pharma L.P., 211 F.Supp.3d 1058, 1070 (N.D. Ill. 2016)

(explaining that, in an enforcement action “the City need not allege injury or causation to state a

claim under ICFA”).

               2.      Defendants’ Position

       The City and certain Defendants served interrogatories pursuant to the December 2016

Order in early to mid-2017. Based on the then-operative complaint, those interrogatories related

to the City’s allegations that Defendants made false and misleading representations regarding the

risks and benefits of prescription opioids (the “Marketing Theory”). They did not address the

City’s new allegations regarding Defendants’ alleged failures to effectively monitor, report, and

stop “suspicious” orders of prescription opioids (the “Suspicious Order Monitoring (SOM)

Theory”), which the City asserted for the first time in its Fifth Amended Complaint. See, e.g.,

5AC ¶¶ 669-810, 899-900, 904-928.

                                                  4
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 5 of 26 PageID #:23980




       Defendants initially proposed serving a total of 25 global interrogatories on the City,

which the City agreed to on March 24, 2020. This proposal sought to account for the City’s new

SOM Theory, other changes in the City’s allegations, and other developments since mid-2017.

Defendants also offered that the City could serve up to 5 additional interrogatories on each

Defendant Corporate Group—though, to be clear, Defendants do not believe that the City is

entitled to any additional written discovery from the non-Mallinckrodt Defendants. The City

already took discovery from these Defendants related to its Marketing Theory. And the City has

access to even more written discovery served by all Defendants in the MDL related to both the
Marketing Theory and SOM Theory. That discovery includes responses to interrogatories served

in the MDL Track 1 matter, many of which were not tied to the Track 1 jurisdictions and relate

to the City of Chicago. It also includes Defendants’ substantial and ongoing productions in the

MDL of written discovery responses served by Defendants in any court case outside the MDL.

See MDL DR 22 at 4 (requiring Defendants to produce in discovery in the MDL all “written

responses and discovery . . . regarding the marketing, sales, distribution, or dispensing of Opioids

or Opioid Products, on an ongoing basis, for the Track Two cases”). As the City put it, this

“significant national-level discovery” taken from Defendants in the MDL means that “the lion’s

share of affirmative discovery [as to Defendants] has been completed.” Dkt. No. 701 at 6.

       The Parties continued to exchange additional proposals leading up to their most recent

telephonic meet and confer on April 15, 2020. Prior to that call, the City had proposed serving up

to 15 global interrogatories on Defendants and up to 5 on each Defendant Corporate Group. In

response, Defendants sought an additional 5 requests per Defendant Corporate Group. During the

Parties’ April 15 call, the City complained about a “disparity” in the interrogatory proposals,

specifically, that Defendants’ proposal—for 25 global interrogatories for Defendants and 5

interrogatories per Defendant Corporate Group—was unbalanced and would require the City to

answer more requests than each Defendant would. Defendants attempted to address the City’s

concern by reducing the number of global interrogatories Defendants could serve from 25 (which

                                                 5
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 6 of 26 PageID #:23981




the City had already agreed upon) to 20 and keeping their request for 5 additional interrogatories

per Defendant Corporate Group. The City refused this offer, arguing that it requires the City to

answer over double the number of interrogatories of any individual Defendant Corporate Group,

and counter-proposing that it be permitted to serve 20 interrogatories on all Defendants and 15

per Defendant Corporate Group.

       The City’s complaint about the “disparity” among the requests is unfounded. First, the

Court’s December 2016 Order contained the same structure, similarly allowing the City to serve

“no more than 20 interrogatories on each Defendant Family” and “each Defendant Family . . . to
serve no more than 20 interrogatories on the City.” Dkt. No. 520. Second, the City’s proposal

does not account for the fact that Defendants have already answered hundreds of interrogatories

that are available to the City, including interrogatories answered by Defendants in the MDL and

in numerous state court actions, which have been produced into the MDL pursuant to MDL DR

22. Third, it is the City that has chosen to sue these Defendants. One consequence of that choice

is that it must answer discovery from and about each of these Defendants. From the perspective

of any given Defendant, that Defendant should not be constrained in its ability to defend itself

against the City’s claims on the basis that the City has named others as well.

       Finally, the City’s position that Defendants are not entitled to discovery on the consumer

protection claims is unfounded. Indeed, the City offers no support for this statement. It is the

City’s burden to establish a false or misleading statement by Defendants, among other elements,

for the consumer protection claims. Defendants are entitled to discovery from the City on what

statements the City claims were false, when these statements were made, when the City first

became aware of the falsity of those statements, and what about the statements make them false,

among other issues. Furthermore, Defendants are entitled to discovery relevant to their defenses

to the City’s consumer protection claims, including on issues related to claims data as discussed

below. See infra Section II.



                                                  6
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 7 of 26 PageID #:23982




        In light of the significant number of interrogatories that Defendants (but not the City) has

answered, and each Defendant’s need to address new issues in this case, Defendants respectfully

ask that the Court set the following numerical limitations for additional interrogatories in this

action: (1) Defendants may serve 20 global interrogatories on the City and each Defendant

Corporate Group may serve 5 interrogatories on the City; and (2) the City may serve up to 5

interrogatories on each Defendant Corporate Group.

        B.     Requests for Production

        The December 2016 Order permitted the City to serve no more than 50 requests for
production (“RFPs”) on each Defendant Corporate Group, and allowed each Defendant

Corporate Group to serve the same number of RFPs on the City. See Dkt. No. 520. The City and

certain Defendants served RFPs pursuant to the December 2016 Order in early to mid-2017. The

Parties agree to set the following limitations for additional RFPs in this action:

    •   the City can serve up to 10 RFPs on each Defendant Corporate Group;

    •   Defendants can serve up to 25 global RFPs on the City; and

    •   Mallinckrodt can serve an additional 20 RFPs on the City, and the City may serve an

        additional 20 RFPs on Mallinckrodt pursuant to the Court’s December 2016 Order (Dkt.

        No. 520).

        C.     Requests for Admission

        The Court’s December 2016 Order did not address Rule 36 requests for admission

(“RFAs”), and no party has served RFAs in this action. The Parties agree that the Court should

set numerical limits on RFAs they can serve in this action, but are at an impasse regarding the

limits that should be set.

               1.      The City’s Position

        The City proposes that the Court permit the City to serve 50 Requests for Admission on

each Defendant family, and that the Court permit the Defendants collectively to serve 50



                                                  7
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 8 of 26 PageID #:23983




Requests for Admission on the City. The City further submits that the above limits should not

include Requests that relate solely to the authentication of documents.

       Requests for Admission “allow the parties to narrow the issues to be resolved at trial by

effectively identifying and eliminating those matters on which the parties agree.” Sommerfield v.

City of Chicago, 251 F.R.D. 353, 355 (N.D. Ill. 2008). Nevertheless, the City recognizes that

responding to Requests for Admission is time-consuming and, in the extreme cases, may be

burdensome. See, e.g., McCurry v. Kenco Logistic Servs., 2017 WL 11489901, at *2 (C.D. Ill.

Dec. 8, 2017) (finding 453 Requests for Admission unduly burdensome). The City’s proposal
strikes a proper balance by requiring that all parties respond to an equal number of Requests for

Admission.

       Any other proposal would unfairly prejudice the City. If the Court permits each

Defendant family to serve 50 Requests for Admission, the City would be responding to five

times as many Requests as each Defendant. Similarly, if the limits were capped at 50 Requests

for Admission per side, then the City could issue no more than 10 Requests for Admission to

each party and would not be able to sufficiently narrow the issues for trial.

               2.      Defendants’ Position

       Defendants’ numerical limits for RFAs. The City’s objection regarding the supposed

disparity of RFAs is unfounded for the same reasons discussed above. Consistent with the

December 2016 Order, the Court should allow the City and each Defendant Corporate Group to

serve the same number of RFAs. Defendants therefore propose that the Court permit (a) the City

to serve up to 40 RFAs on each Defendant Corporate Group and (b) each Defendant Corporate

Group to serve up to 40 RFAs on the City.

       RFAs related to authenticity of documents. The Parties began exchanging proposals and

conferring on numerical limits for RFAs, among other issues, on March 12, 2020. The Parties’

negotiations continued over the following 5 weeks. Yet the City waited until April 16, 2020 to

propose—for the first time—that RFAs “dealing solely with authentication of documents” be

                                                  8
  Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 9 of 26 PageID #:23984




excluded from the Parties’ proposed RFA numerical limits. The Court should reject the City’s

last-minute attempt to add this exclusion. If the City wishes to serve RFAs on issues related to

the authenticity of documents, it is free to do so within the limits set for RFAs by this Court.

Allowing the City to serve an unlimited number of such RFAs would serve no purpose other than

to cause undue burden and expense. It is more reasonable for the parties to meet and confer

regarding any stipulations to the authenticity of documents at the appropriate time.

          D.       Supplementation of Prior Interrogatory Responses

          The Parties have met and conferred on the issue of supplementation of prior interrogatory
responses and agree that all Parties shall supplement responses served in this action by June 16,

2020, 60 days from the filing of this report.

          E.       Proposed Custodians and Search Terms

          The Parties exchanged their proposed custodians and search terms on March 30, but are

still in the process of meeting and conferring on these topics. The Parties have agreed to continue

meeting and conferring in an attempt to further narrow their disputes.

II.       DEPOSITION LIMITS

          In addition to discussing written discovery, the Parties have also met and conferred on

deposition limits. The December 2016 Order granted Defendants 350 hours of party depositions

and the City 525 hours of party depositions. See Dkt. No. 520. The Parties agree to the following

adjustments to the December 2016 Order and additional limitations on depositions:

      •   the City cannot re-depose any defense witnesses previously deposed in the MDL unless

          agreed upon or ordered by the Court; and

      •   the City’s total allotment of hours for party depositions (i.e., for depositions of current

          and former employees of Defendants) should be reduced from 525 hours to 225 hours,

          with an aggregate limit of 60 hours for depositions as to each Defendant Corporate

          Group.



                                                    9
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 10 of 26 PageID #:23985




       The Parties dispute whether the 350 hours the Court previously allotted to Defendants for

party depositions should be reduced.

                1.     The City’s Position

       The Court previously permitted Defendants 350 deposition hours of current and former

City employees. Given competing demands on the time of City personnel and the elimination of

the State’s prescription-based claims, Plaintiffs submit that the prior 350 hour limit is no longer

appropriate. In light of the narrowed focus of this litigation, the City proposes that the Court

reduce that number to 250 deposition hours. As noted above, Defendants are not entitled to
discovery from the City on the City’s consumer protection claims, which solely concern

Defendants’ own actions.

       250 deposition hours affords Defendants the equivalent of more than 35 7-hour

depositions of City employees. Defendants therefore will have more than enough time to

discover the information they claim to require in this streamlined litigation. The hours limit also

encourages Parties to take shorter, more efficient depositions and incentivizes Parties not to

waste time on marginally relevant issues.

                2.     Defendants’ Position

       The Court should not revisit the number of hours of party depositions it granted

Defendants. The City argues that the Fifth Amended Complaint streamlines the case because it

drops the City’s false claims causes of action. Based on its voluntary dismissal of these causes of

action, the City takes the position that Defendants no longer need to conduct certain discovery,

such as on issues related to claims data and the City’s reimbursement of opioid prescriptions.

Accordingly, the City proposes reducing Defendants’ hours of party depositions from 350 hours

to 300 hours.

       Defendants have not yet taken any depositions of current or former City employees, and

despite the City’s contention, the Fifth Amended Complaint expands its claims in this case. The

City added an entirely new theory of liability against Defendants, which undermines its position

                                                 10
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 11 of 26 PageID #:23986




that Defendants’ hours of party depositions should be reduced. In support of its SOM Theory, the

City alleges that “Defendants created a vastly and dangerously larger market for opioids . . .

[and] compounded this harm by facilitating the supply of far more opioids that could have been

justified by a legitimate market.” Id. at ¶ 669. It further asserts that “Defendants systematically

failed to comply with the law. Their shipments of orders destined for unlawful channels, and

their failure to report and halt potentials diversion, perpetuated the opioid epidemic in Chicago

and imposed, and continue to impose, substantial costs upon the City.” Id. at ¶ 681. Defendants

will need to depose Chicago witnesses regarding their knowledge of suspicious orders that
allegedly should have (but were not) reported to officials and the alleged impact those orders had

on the City.

       And even though the City dropped its false claims causes of action, discovery on issues

related to claims data and the City’s opioid reimbursement practices remains not only relevant

but critical to the City’s claims and Defendants’ defenses. As discussed in further detail in

Defendants’ concurrently-filed Opposition to Plaintiff’s Motion Concerning Production of

Medical and Pharmaceutical Claims Data (see Dkt. No. 751), each of the City’s claims relies on

alleged misrepresentations, chief among those being that Defendants allegedly promoted opioids

for an improper use: the long-term treatment of chronic non-cancer pain. Defendants need to

examine whether a doctor ever received any marketing from any Defendant, whether any

marketing by any Defendant changed a doctor’s prescribing, whether the City continues to

reimburse opioid prescriptions for diagnoses it claims here are medically unnecessary, and

whether prescriptions of Defendants’ medications resulted in harm to the City, among other

subjects.

       Simply put, there is no reason for the Court to lessen the amount of time it previously

provided to Defendants (350 hours) for party depositions when Defendants will need to depose

just as many—if not more—Chicago witnesses on issues raised by the City’s expanded claims.



                                                 11
    Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 12 of 26 PageID #:23987




III.     CASE MANAGEMENT ORDER

                   1.     The City’s Position

         The City contends that, in addition to addressing limits on discovery as set forth above, the

Court is expecting to set a schedule to govern at least discovery and summary judgment. At the

March 11, 2020 status conference, the Court denied the City’s motion for entry of a scheduling

order but confirmed the urgency of this action given the ongoing opioid epidemic. Specifically,

Judge Alonso stated on the record that “The case is, of course, very important and time is of the

essence.” 4 Judge Alonso confirmed “that it is my responsibility to push the case” and expressed

his “full faith in Judge Kim and the fact that he will move things along, he will hold the parties’

feet to the fire, if you will, and he will prioritize the case.” 5 Judge Alonso also confirmed that,
given the age of the case, he was “anxious to get the case tried this year,” especially in light of the

fact that the other cases remanded at the same time have already been set for trials in August and

November of this year. 6

         At that same hearing, counsel for Defendants argued that Judge Alonso should not enter a

case schedule because the parties were “to submit a joint proposal on a written discovery plan with

dates, to” Judge Kim. 7 The Court also “authorize[d] Judge Kim to set a briefing [schedule] on a

motion for summary judgment.” 8        Consistent with that understanding, the parties exchanged

proposed schedules in early March, prior to entry of the first General Order. The City proposed

the schedule set forth below to Defendants on March 12.

         The City continues to prioritize this litigation because of its belief in the extremely high

public health costs of the opioid crisis, despite the current circumstances surrounding COVID-19

and the important resources that the City must also devote to the pandemic. Consistent with the



4
  3/11/20 Tr. at 8:6-7.
5
  Id. at 8:13-15.
6
  Id. at 10:5-6.
7
  Id. at 5:2-5.
8
  Id. at 9:23-25.
                                                  12
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 13 of 26 PageID #:23988




Court’s direction, the City has proposed a Case Management Order that would complete the

remaining discovery and motions practice in advance of a 2020 trial date. At this time, the parties

may appropriately focus on document discovery, which may be done remotely. The area of

discovery that has proved most contentious has been the conduct of depositions, and the schedule

the City proposes would allow the parties to moot any such dispute by agreeing upon a June date

to begin deposition discovery. If “stay at home” orders remain in effect at that time, the City will

be willing to discuss with Defendants whether the parties may conduct depositions of certain

personnel remotely and is optimistic that the parties will be able to agree on a protocol to permit
that to happen. Consistent with Judge Alonso’s directives, the City’s proposal also affords

sufficient time for summary judgment and pretrial briefing.

       The City therefore proposes the following schedule to govern discovery and summary

judgment briefing and to permit a trial in December of this year. The City also proposes that the

Court schedule weekly or bi-weekly discovery conferences to ensure that discovery disputes are

resolved expeditiously:



         TASK                                            DATE
         Substantial Completion of Document              June 19, 2020

         Production:

         End of Fact Discovery:                          August 7, 2020

         Submission of The City’s Expert Reports:        August 10, 2020

         Submission of Defendants’ Expert Reports:       September 7, 2020

         End of Expert Discovery:                        October 2, 2020

         Summary Judgment Motions and                    October 5, 2020

         Statements of Material Facts Per LR 56.1:




                                                13
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 14 of 26 PageID #:23989




          Responses to Summary Judgment Motions            October 26, 2020

          and Responses to LR 56.1 Statements of

          Material Facts:

          Replies in Support of Summary Judgment           November 9, 2020

          Motions and Responses to LR 56.1

          Additional Statements of Fact:

          Daubert and Motions in Limine:                   November 13, 2020

          Responses to Daubert and Motions in              November 25, 2020

          Limine:

          Trial:                                           December 1, 2020

                   2.   Defendants’ Position

       The City’s proposed schedule is unworkable for several reasons. To start, the Parties are

still meeting and conferring regarding custodians, non-custodial data sources, and search terms.

Thus, the City’s position that substantial document production can be completed in a little over

two months, and that fact discovery can be completed in under four months, is unrealistic.

       While discovery from Defendants is advanced given the work done in the MDL,

discovery from the City is just beginning. For this and the other reasons set out in Defendants’

section of the Parties’ previous Joint Status Report in January (Dkt. No. 701), the City’s schedule

is not realistic. Since then, only more delay has occurred.

       Even without the complications caused by the COVID-19 pandemic, the City’s schedule

would not be feasible. In light of the pandemic, the City’s proposed schedule is impossible. It

ignores that the pandemic that will for the foreseeable future impose strain on the resources of

the City, Defendants, and third parties. City officials, including those involved in this litigation

or from whom discovery will be taken, are in the midst of providing critical public services in

this time of crisis. Defendants’ employees serve in critical roles of the pharmaceutical chain that


                                                  14
    Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 15 of 26 PageID #:23990




is a part of that effort. And everyone is affected by the unprecedented impact of shelter-in-place

orders and other restrictions on daily life.

         The City of Chicago, in particular, has felt this impact. Indeed, on April 15, 2020, Mayor

Lightfoot acknowledged that the City is “not where [it] need[s] to get in terms of thinking about

. . . lifting the stay. . . Many things are needed for [the City] to lift the restrictions [it has] in

place.” 9 Under these circumstances, the City’s proposed schedule is a non-starter.

         The City suggests the possibility of remote depositions but has neither discussed this with

Defendants nor proposed parameters for how such depositions could take place. Defendants are

willing to meet and confer with the City on this issue, but have concerns about the

appropriateness of any such depositions in light of the numerous substantive, procedural,

technical, and other challenges remote depositions present. Remote depositions impose a

substantial and unfair burden on witnesses and Parties by forcing deponents to provide testimony

in circumstances where they are prevented from physically meeting with counsel to prepare and

are expected to attend a deposition alone. Technological challenges, including ensuring

appropriate internet speed and reliability, may present difficulties. Remote depositions also give

rise to confidentiality concerns in depositions that require discussion of sensitive information and

materials produced by the Parties and third parties, including materials designated as

Confidential or Highly Confidential under the protective order.

         Neither the Parties, nor the Court, are in a position to know when the City, or the nation,

will re-open and return to normalcy. With the understanding that the below schedule is subject to

change in light of COVID-19, Defendants propose the following:




9
 See https://blockclubchicago.org/2020/04/15/chicago-is-flattening-the-curve-lightfoot-says-but-this-is-not-over-
yet/
                                                        15
Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 16 of 26 PageID #:23991




       TASK                                        DATE

       Substantial Completion of Document          October 12, 2020

       Production:

       End of Fact Discovery:                      February 1, 2021

       Submission of The City’s Expert Reports:    February 22, 2021

       Submission of Defendants’ Expert Reports:   April 15, 2021

       End of Expert Discovery:                    May 17, 2021

       Summary Judgment Motions and                June 9, 2021

       Statements of Material Facts Per LR 56.1:

       Responses to Summary Judgment Motions       June 30, 2021

       and Responses to LR 56.1 Statements of

       Material Facts:

       Replies in Support of Summary Judgment      July 14, 2021

       Motions and Responses to LR 56.1

       Additional Statements of Fact:

       Hearing on Summary Judgment Motions:        July 28, 2021

       Daubert and Motions in Limine:              August 23, 2021

       Responses to Daubert and Motions in         September 7, 2021

       Limine:

       Replies in Support of Daubert and Motions   September 16, 2021

       in Limine

       Hearing on Daubert and Motions in Limine:   September 30, 2021

       Trial:                                      October 25, 2021




                                             16
Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 17 of 26 PageID #:23992




Dated:   April 17, 2020                    Respectfully submitted,


/s/ Kara A. Elgersma                       /s/ Charles C. Lifland
Kenneth A. Wexler                          Charles C. Lifland (admitted pro hac vice)
Bethany R. Turke                           Sabrina H. Strong (admitted pro hac vice)
Kara A. Elgersma                           Esteban Rodriguez (admitted pro hac vice)
WEXLER WALLACE LLP                         O’MELVENY & MYERS LLP
55 W. Monroe Street, Suite 3300            400 S. Hope Street
Chicago, IL 60603                          Los Angeles, CA 90071
kaw@wexlerwallace.com                      Telephone: (213) 430-6000
brt@wexlerwallace.com                      Facsimile: (213) 430-6407
kae@wexlerwallace.com                      clifland@omm.com
Phone: (312) 346-2222                      sstrong@omm.com
Fax: (312) 346-0022                        esrodriguez@omm.com

Thomas P. McNulty                          Amy R. Lucas (admitted pro hac vice)
Fiona A. Burke                             O’MELVENY & MYERS LLP
City of Chicago, Department of Law         1999 Avenue Of The Stars
30 N. LaSalle St., Suite 1240              Los Angeles, CA 90067
Chicago, IL 60602                          Telephone: (310) 246-6784
thomas.mcnulty@cityofchicago.org           Facsimile: (310) 246-6779
fiona.burke@cityofchicago.org              alucas@omm.com
Phone: (312) 744-6929
Fax: (312) 742-3832                        Sherry A. Knutson (#6276306)
                                           TUCKER ELLIS LLP
Linda Singer                               233 South Wacker Drive, Suite 6950
Elizabeth Smith                            Chicago, Illinois 60606
David I. Ackerman                          Telephone: (312) 624-6300
MOTLEY RICE LLC                            Facsimile: (312) 624-6309
lsinger@motleyrice.com                     sherry.knutson@tuckerellis.com
esmith@motleyrice.com
dackerman@motleyrice.com                   Attorneys for Defendants Janssen
401 9th Street NW, Suite 1001              Pharmaceuticals, Inc., Johnson &
Washington, DC 20004                       Johnson, Janssen Pharmaceutica, Inc.
Phone: (202) 232-5504                      n/k/a Janssen Pharmaceuticals, Inc., and
Fax: (202) 386-9622                        Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                           n/k/a Janssen Pharmaceuticals, Inc.
Attorneys for Plaintiff City of Chicago




                                          17
Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 18 of 26 PageID #:23993



                                        /s/ Karl Stampfl
                                        Donna Welch, P.C.
                                        Timothy W. Knapp
                                        Karl Stampfl
                                        KIRKLAND & ELLIS LLP
                                        300 North LaSalle, Chicago, IL 60654
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200
                                        donna.welch@kirkland.com
                                        tknapp@kirkland.com
                                        karl.stampfl@kirkland.com

                                        Jennifer G. Levy, P.C. (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        1301 Pennsylvania Ave., N.W.
                                        Washington, D.C. 20004
                                        Telephone: (202) 879-5000
                                        Facsimile: (202) 879-5200
                                        jlevy@kirkland.com

                                        Attorneys for Allergan plc (f/k/a Actavis plc)
                                        and Allergan Finance, LLC (Actavis, Inc.
                                        f/k/a Watson Pharmaceuticals, Inc.)

                                        /s/ Andrew J. O’Connor
                                        Andrew J. O’Connor (admitted pro hac vice)
                                        ROPES & GRAY LLP
                                        Prudential Tower
                                        800 Boylston St.
                                        Boston, MA 02199-3600
                                        (617) 235-4650
                                        andrew.oconnor@ropesgray.com

                                        Sarah M Kimmer
                                        ROPES & GRAY LLP
                                        191 North Wacker Drive
                                        Chicago, IL 60606
                                        Telephone: (312) 845-1244
                                        sarah.kimmer@ropesgray.com

                                        Attorneys for Mallinckrodt LLC and SpecGx
                                        LLC




                                      18
Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 19 of 26 PageID #:23994




                                        /s/ Tinos Diamantatos
                                        Tinos Diamantatos
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312)-324-1000
                                        Firm Id # 40417
                                        tinos.diamantatos@morganlewis.com

                                        Eric W. Sitarchuk
                                        Rebecca J. Hillyer
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market St.
                                        Philadelphia, PA 19103-2921
                                        T: 215.963.5840
                                        eric.sitarchuk@morganlewis.com
                                        rebecca.hillyer@morganlewis.com

                                        Attorneys for Teva Pharmaceuticals, U.S.A.,
                                        Inc., Cephalon, Inc., Watson Laboratories,
                                        Inc., Actavis LLC, and Actavis Pharma, Inc.

                                        /s/ Jonathan L. Stern
                                        Jonathan L. Stern
                                        Joshua M. Davis
                                        Arnold & Porter Kaye Scholer LLP
                                        601 Massachusetts Ave. NW
                                        Washington, DC 20001
                                        Phone: 202-942-5000
                                        jonathan.stern@arnoldporter.com
                                        joshua.davis@arnoldporter.com

                                        Sean O. Morris
                                        Arnold & Porter Kaye Scholer LLP
                                        777 S. Figueroa St., Suite 4400
                                        Los Angeles, CA 90017
                                        Phone: 213-243-4000
                                        sean.morris@arnoldporter.com

                                        Attorneys for Endo Health Solutions Inc. and
                                        Endo Pharmaceuticals Inc.




                                      19
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 20 of 26 PageID #:23995




                                 SIGNATURE ATTESTATION

       Pursuant to the Northern District of Illinois’s General Order on Electronic Case Filing,

General Order 14-0009(IX)(C)(2), I hereby certify that authorization for the filing of this

document has been obtained from each of the other signatories shown above and that all

signatories concur in the filing’s content.


                                                             /s/ Amy R. Lucas
 Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 21 of 26 PageID #:23996




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 17, 2020, I caused to be electronically filed the foregoing

Joint Status Report to be filed with the clerk of the court using the CM/ECF system, which will

send notification of such filing to the e-mail addresses denoted on the electronic Mail Notice

List.


                                                              /s/ Amy R. Lucas
Case: 1:14-cv-04361 Document #: 752 Filed: 04/17/20 Page 22 of 26 PageID #:23997




                    EXHIBIT A
 Case:
 Case:1:14-cv-04361 Document
       1:17-md-02804-DAP Doc#:#:752 Filed:
                                 2576      04/17/20
                                        Filed:      Page1 23
                                               09/06/19      of 26
                                                          of 4.    PageID
                                                                PageID    #:23998
                                                                       #: 412968




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                   )      CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )      SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                      )
“Track Two Cases”                              )
                                               )      DISCOVERY RULING NO. 22
                                               )


       The parties have submitted position papers to the undersigned related to “Agenda Item No.

227.” The genesis of the issue raised by this Agenda Item was Plaintiffs’ Status Report for the

Court’s June 18, 2019 Status Conference, where Plaintiffs asked the Court to order that:

       Defendants [must] produce copies of all sworn statements, testimony, video-taped
       testimony, written responses and discovery, expert reports, and other documents and
       discovery produced in any court case, mediation, government investigation,
       government hearing, or arbitration regarding the marketing, sales, or distribution of
       Opioids or Opioid Products, including any exhibits referred to in that testimony, on
       an ongoing basis, for the Track Two cases.

Status Report. at 11-12. During the telephonic status conference itself, the Court stated that: (1) it

agreed with the general principal that the MDL should serve as a central repository for all opioid-

related discovery; (2) the requested documents appeared to be generally discoverable and probably

relevant; and (3) granting the request would serve to advance coordination between Federal and

State court litigation; but (4) some details still needed to be worked out.

       In their position papers, Defendants assert several arguments why the Court should reject
 Case:
 Case:1:14-cv-04361 Document
       1:17-md-02804-DAP Doc#:#:752 Filed:
                                 2576      04/17/20
                                        Filed:      Page2 24
                                               09/06/19      of 26
                                                          of 4.    PageID
                                                                PageID    #:23999
                                                                       #: 412969



Plaintiffs request.1 With a minor exception, the Special Master finds these arguments are not well-

taken.

         Defendants argue that Plaintiffs’ request essentially seeks reconsideration of Discovery

Rulings No. 2 and No. 9, which set limits on the type and scope of related discovery from State

cases that Defendants had to produce in the MDL. Having reviewed those Rulings and the reasoning

underlying them, the Special Master concludes that circumstances have changed to the point where

there is no longer good reason for at least some of the limits earlier imposed. For example, in their

position paper, Defendants note the burden of briefing Daubert and summary judgment motions and

assert that producing the requested additional discovery would be an exceedingly onerous additional

burden that is too difficult to shoulder. But the briefing is now finished, the Court has severed

numerous Defendants from the Track One trial, other Track One Defendants have settled, and the

expedited discovery schedule for Track One is long over. While there is certainly a great amount

of additional work to be done by the remaining Track One Defendants to prepare for trial, there will

always be a burden of this sort in this MDL. Moreover, the hoped-for end result of having all

opioid-related discovery produced in this MDL is a decreased burden for all parties, including

Defendants, who can simply point any future Plaintiffs (including Plaintiffs in additional MDL

Track cases, remanded cases, and even State court cases) to the MDL repositories. In sum, the

“burden” argument is not well-taken at this juncture.

         Defendants also argue the requested ruling is “premature” because discovery in Track Two

has not yet opened. It suffices to say Track Two discovery will open very soon, so this objection



         1
         See Agenda Item 227, exhibit 227A (July 15, 2019 letter to Special Master Cohen from
Dale Rice), and exhibit 227C (July 24, 2019 letter to Special Master Cohen from Amy Lucas).

                                                 2
 Case:
 Case:1:14-cv-04361 Document
       1:17-md-02804-DAP Doc#:#:752 Filed:
                                 2576      04/17/20
                                        Filed:      Page3 25
                                               09/06/19      of 26
                                                          of 4.    PageID
                                                                PageID    #:24000
                                                                       #: 412970



is inapposite. And Defendants’ argument that “jurisdiction-specific” documents from cases outside

of Ohio (home of the Track One Plaintiffs) or West Virginia (home of the Track Two Plaintiffs) are

irrelevant is also not well-taken. Some such documents may be less-relevant, but discovery in Track

One has revealed that many (if not most) of the Defendants’ relevant practices, policies, and

procedures were applied nationwide, suggesting strongly that the documents produced in (for

example) State-court cases will also be relevant to the Track Two cases and to other MDL cases that

will follow.

       The Special Master does not address seriatim each of the other arguments Defendants make

in their position letters, instead noting only that the Master has weighed each point during careful

consideration of the nine factors enumerated in Fed. R. Civ. P. 26(b)(1): “Parties may obtain

discovery regarding any [i] nonprivileged matter that is [ii] relevant to any party’s claim or defense

and [iii] proportional to the needs of the case, considering [iv] the importance of the issues at stake

in the action, [v] the amount in controversy, [vi] the parties’ relative access to relevant information,

[vii] the parties’ resources, [viii] the importance of the discovery in resolving the issues, and [ix]

whether the burden or expense of the proposed discovery outweighs its likely benefit.”

       Accordingly, the Special Master concludes Plaintiffs are entitled to the requested Order. The

“minor exception” referred to above, however, is that Plaintiffs’ request is slightly too broad. For

example, in addition to asking the Defendants to produce in the MDL documents produced in related

State-court matters, Plaintiffs seek documents produced in “any mediation.” Defendants correctly

observe that many documents produced in mediation will be covered by settlement privilege, and

those that are not covered by privilege will likely also have been produced in litigation.

Accordingly, the Special Master tailors Plaintiffs’ request and ORDERS as follows:


                                                   3
    Case:
    Case:1:14-cv-04361 Document
          1:17-md-02804-DAP Doc#:#:752 Filed:
                                    2576      04/17/20
                                           Filed:      Page4 26
                                                  09/06/19      of 26
                                                             of 4.    PageID
                                                                   PageID    #:24001
                                                                          #: 412971



•        Defendants shall produce in discovery in this MDL copies of all sworn statements,
         testimony, video-taped testimony, written responses and discovery, expert reports, and other
         documents and discovery that they produce in any court case, government investigation, or
         government hearing, regarding the marketing, sales, distribution, or dispensing of Opioids
         or Opioid Products, including any exhibits referred to in that testimony, on an ongoing basis,
         for the Track Two cases; except Defendants shall not produce any privileged materials, and
         instead shall produce privilege logs listing those materials, as has been the existing practice.
•        Defendants shall “roll out” production of this discovery beginning as soon as reasonably
         possible, rather than collect it all and produce it all at once.
•        This Ruling is incorporated in advance into the Track Two Case Management Order, which
         is forthcoming.

RESPECTFULLY SUBMITTED,

                                                        /s/ David R. Cohen
                                                        David R. Cohen
                                                        Special Master

Dated: September 6, 2019




                                                    4
